Title: From Alexander Hamilton to Benjamin Lincoln, 10 March 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department 10th. March 1790
Sir

Herewith you have copy of the Act for the establishment and support of Lighthouses, beacons, buoys and public piers. Among other things contained in it, you will perceive that it is made the duty of the Secretary of the Treasury to provide by contracts to be approved by the President of the United States, for rebuilding when necessary and keeping in good repair the Light houses, Beacons, Buoys and public Piers in the several States, and for furnishing the same with all necessary supplies, and also to agree for the Salaries, wages, or hire of the person or persons appointed by the President for the Superintendance and Care of the same.
I am now to inform you, that the President of the United States has been pleased to commit to you, for the present, the general superintendance of the establishments of the nature mentioned in the said Act which are within the State of Massachusetts, and to appoint for the special care of each particular establishment the following persons

For Boston, Thomas Knox
For Cape-Ann, Samuel Houston
For Plumb-Island,  Lowell
For Nantucket, Paul Pinkham

being the same persons who have heretofore had the charge of those establishments at the respective places.
It is understood, that the widow of the late General Warren has under the State had the superintendance of the Light house at Plymouth; but whether this has been nominal or real is not known, nor how far public considerations may cooperate with personal ones to recommend a continuance of the arrangements. On this subject your opinion is requested.

As the establishment at Portland has not been completed, it is thought adviseable to defer an appointment for that place.
The part of the business which will chiefly require your agency, is, the providing for keeping in good repair the Light houses, beacons, buoys and public piers in your State, and for the furnishing the same with necessary supplies. The Law contemplates the doing of this by contracts and makes the agency of the Secretary of the Treasury with the approbation of the President, necessary in forming those contracts. By contracts were probably intended agreements to repair and supply those establishments for certain fixed terms of time, at determinate rates. This, as it respects supplies will be easy and proper, but it will not, I apprehend be practicable with regard to repairs, which are too casual to admit of an estimate accurate enough to be the ground of previous contract. They must be provided for, as the occasion arises, and if possible by a contract for each particular occasion, to satisfy the Law as far as may be.
The making of the necessary contracts, is committed to you, but to satisfy the law (in respect not only to supplies, but to other matters) where the object admits of delay they might be sent on to me for ratification.
You will observe that the expences of the establishments in question are only to be defrayed by the United States to the fifteenth of August next, if the respective States do not in the mean time make cessions of them to the United States. I do not learn that Massachusetts has yet made such cession. Therefore your contracts for the present must not go beyond the above mentioned day. You will have, in the first place to ascertain what supplies are already provided. The expences must be paid out of the monies which come to your hand.
The compensations to be allowed to the Superintendants at the respective places are

Boston per annum Four hundred Dollars
Plymouth. ⅌ do. Two hundred & forty ditto
Cape Ann ⅌ do. Four hundred—ditto
Plumb Island ⅌ do. Two hundred & twenty ditto
Nantucket ⅌ do. Two hundred & fifty ditto
These compensations have been regulated by those given by the State, and appear, considering the nature of the service, and compared with what has been practised at this place, ample. Your opinion, how far they are sufficient, or more or less than sufficient, will be acceptable Œconomy should be united with competency of reward, and by consulting it in cases of little trouble or responsibility, it will be more in the power of Government to be liberal in those of a different description.
With regard to such inferior agents as may be requisite, you will adjust the allowances according to your judgment of what is right, transmitting a statement to me.
Nothing is yet determined in respect to your own compensation for the trouble you will have in this business. A reasonable one will be a matter of course. The present Session of Congress too will decide, whether the arrangements now made, ought to be temporary, or continued.
As it is the duty of the Secretary of State to make out all civil commissions, and as there is no person at present in the execution of that office, and as a new form for this species of commissions is deemed adviseable, it is judged by the President expedient, to defer sending forward the commissions.
I am therefore to request that you will notify the parties concerned of their respective appointments; and (taking it for granted that you will afford your aid as desired) of your own; and will give such directions as you judge proper, conformably to the Law and these instructions.
I am, Sir, Your obedient Servant
A HamiltonSecy of the Treasy
